Citation Nr: 1235200	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to death pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant's representative 




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to October 1957 and from May 1961 to March 1968.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2009 rating decision, service connection for cause of death, accrued benefits and Dependents' Educational Assistance under 38 U.S.C.§ chapter 35 were denied.  The appellant submitted a notice of disagreement (NOD) in August 2009.  A Statement of the Case (SOC) was issued in March 2010, and in March 2010 the appellant's VA Form 9 Substantive Appeal was received.  In an April 2012 rating decision, service connection for cause of death, accrued benefits and Dependents' Educational Assistance under 38 U.S.C.§ chapter 35 were granted.  As the benefits sought on appeal have been granted, these issues are no longer before the Board.  


FINDING OF FACT

In the April 2012 hearing, the appellant's representative stated that the appellant wished to withdraw the appeal for death pension.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to death pension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In the April 2012 hearing, the appellant's representative expressed that the appellant wished to withdraw the appeal for entitlement to death pension.  The representative stated that the appellant was satisfied with her determinations and wished to withdraw her claim for death pension.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the appellant's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for entitlement to death pension.  The claim is dismissed.  






ORDER

The claim for entitlement to death pension is dismissed. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


